Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RUBEN DIAZ,

                            Appellant,
v.

ANGELINA TERESA NUNEZ,

                            Appellee.



§

§

§

§

§

No. 08-06-00242-CV

Appeal from the

65th District Court

of El Paso County, Texas 

(TC# 2005CM5584)



MEMORANDUM OPINION

            Appellant Ruben Diaz attempts to appeal an order of the trial court awarding attorney’s fees
to Appellee.  Pending before the Court is Appellant’s motion to dismiss the appeal with prejudice. 
See Tex.R.App. P. 42.1(a)(1).  Appellant has complied with the requirements of Rule 42.1(a)(1). 
After considering this cause on the motion, we conclude that the motion should be granted. 
Therefore, we grant Appellant’s motion to dismiss and dismiss this appeal with prejudice.  Costs in
this Court are taxed against Appellant.  See Tex.R.App.P. 42.1(d).
 
                                                                        KENNETH R. CARR, Justice

December 21, 2006

Before Chew, C.J., McClure, and Carr, JJ.